J-S08034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 BRANDON LEE SPAULDING                  :
                                        :   No. 1129 WDA 2017
                   Appellant

       Appeal from the Judgment of Sentence Entered June 29, 2017
    In the Court of Common Pleas of Mercer County Criminal Division at
                      No(s): CP-43-CR-0001848-2016

 COMMONWEALTH OF                        :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                           :        PENNSYLVANIA
                                        :
                                        :
              v.                        :
                                        :
                                        :
 BRANDON SPAULDING                      :
                                        :   No. 1300 WDA 2017
                   Appellant

                  Appeal from the Order August 10, 2017
    In the Court of Common Pleas of Mercer County Criminal Division at
                      No(s): CP-43-CR-0000834-2011


BEFORE:    LAZARUS, J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                        FILED MAY 08, 2018

     Appellant, Brandon Lee Spaulding, files these consolidated appeals from

the judgment of sentence entered at Mercer County Court of Common Pleas’

docketed case #1848-2016 and from the order dismissing his second petition

filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546,

at Mercer County Court of Common Pleas’ docketed case #834-2011,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08034-18



respectively.1 We affirm the order entered in case #834-2011. We also affirm

judgment of sentence in case #1848-2016 except for that portion of the

sentence requiring Appellant to comply with the Sexual Offender Registration

and Notification Act’s (“SORNA”) registration requirements, as we have sua

sponte determined this aspect of his sentence runs afoul of Commonwealth

v. Muniz, 164 A.3d 1189 (Pa. 2017) (OAJC) and its binding precedent2 that

application of SORNA registration requirements to an offender who committed

his crimes prior to the effective date of SORNA violates the ex post facto

clause.3


____________________________________________


1 As indicated infra, the claims raised in Appellant’s direct appeal and his
second PCRA petition emanate from two distinct cases prosecuted five years
apart in which Appellant entered guilty pleas involving different crimes
committed against different children at different times and locations.

2  In Muniz, five of six justices shared in the conclusion that SORNA’s
registration requirement is punishment that runs afoul of the ex post facto
clause of the Pennsylvania Constitution when applied retroactively. See
Commonwealth v. Hart, 174 A.3d 660, 667 n.9 (Pa. Super. 2017)
(observing “the binding precedent emerging from Muniz is confined to the
determination that SORNA’s registration requirement is punishment that runs
afoul of the ex post facto clause of the Pennsylvania Constitution when applied
retroactively.”).

3 This Court may review issues regarding the legality of sentence sua sponte.
Commonwealth v. Edrington, 780 A.2d 721, 723 (Pa. Super. 2001). The
applicability of Muniz to Appellant's case is apparent in docketed case #1848-
2016, as Appellant committed his offenses prior to the December 20, 2012,
effective date of the Sexual Offender Registration and Notificaton Act
(“SORNA”) but was sentenced under SORNA’s registration requirements on
June 29, 2017. The record shows Appellant was not designated a Sexually
Violent Predator but was designated a Tier III offender pursuant to 42



                                           -2-
J-S08034-18



       With respect to Appellant’s PCRA challenge in case #834-2011,

Appellant pleaded guilty to one count of indecent assault, 18 Pa.C.S.A. §

3126(a)(7), committed in August of 2010, and on November 2, 2012, Judge

Robert G. Yeatts sentenced Appellant to 30 to 94 months of incarceration. In

a memorandum decision filed on August 2, 2013, this Court denied Appellant

permission     to   appeal    the   discretionary      aspects    of   sentencing.    See

Commonwealth           v.    Spaulding,        83   A.3d   1056   (Pa.   Super.      2013)

(unpublished memorandum). Appellant did not file a petition for allowance of

appeal from that determination.

____________________________________________


Pa.C.S.A. § 9799.14 (setting forth tier system). Tier III offenders are required
to register with the Pennsylvania State Police for life.

In docketed case #834-2011, Appellant received his sentence one month
before SORNA’s effective date, and there is nothing in the record to suggest
SORNA registration requirements were ever imposed at some time thereafter.
Regardless, because Appellant’s PCRA petition is untimely, see infra, he was
required to demonstrate that Muniz applies retroactively in order to satisfy
the exception to the PCRA one-year time bar at section 9545(b)(1)(iii). See
Commonwealth v. Abdul-Salaam, 812 A.2d 497, 501 (Pa. 2002). Our
Supreme Court has not issued such a holding at this time, and, in any event,
Appellant has asserted no such exception to the time bar. See infra.
Therefore, we cannot sua sponte consider a legality of sentence claim in
docketed case #834-2011, as we lack jurisdiction to do so based upon the
untimeliness of the petition. See Commonwealth v. Fahy, 737 A.2d 214,
223 (Pa. 1999) (holding “Although legality of sentence is always subject to
review within the PCRA, claims must still first satisfy the PCRA’s time limits or
one of the exceptions thereto.”).

Accordingly, we vacate that portion of the sentence at docketed case #1848-
2016 requiring Appellant to comply with SORNA and remand to the trial court
for consideration of registration requirements in keeping with the Muniz
decision.


                                           -3-
J-S08034-18



      Appellant subsequently filed his first PCRA petition on January 11, 2016,

and the PCRA court appointed counsel. On March 1, 2016, the PCRA court

dismissed as untimely the petition pursuant to Pa.R.Crim.P. 907. This Court

dismissed the appeal on jurisdictional grounds, as well, as Appellant had filed

a patently untimely PCRA petition for which no timeliness exceptions applied.

Commonwealth        v.   Spaulding,    No.   622   WDA     2016,   unpublished

memorandum at **2-4 (Pa. Super. filed April 18, 2017). Appellant did not

appeal from this decision.

      While Appellant’s first PCRA appeal was pending with this Court, he filed

a second PCRA petition on September 12, 2016. The PCRA court stayed the

second petition until Appellant exhausted his appellate rights with respect to

his first petition. On July 12, 2017, after Appellant’s first PCRA appeal became

final, appointed counsel filed a motion to withdraw from representation

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988), along with a

Turner/Finley no merit letter. On July 18, 2017, the PCRA court filed an

order and opinion granting PCRA counsel’s motion to withdraw and notifying

Appellant of its intent to dismiss his second PCRA petition without a hearing

in 20 days pursuant to Pa.R.Crim.P. 907. On August 10, 2017, after Appellant

filed no response to the PCRA court’s Rule 907 notice, this Court entered an

order dismissing Appellant’s second PCRA petition as untimely filed.

      On August 29, 2017, Appellant timely filed the present appeal from the

dismissal of his second PCRA petition. Appearing in both his court-ordered

                                      -4-
J-S08034-18



Pa.R.A.P. 1925(b) concise statement of matters complained of on appeal and

his briefed statement of questions presented, he raises the following issue for

our review:

      Did the PCRA court err as a matter of law or abuse its discretion
      when it determined that counsel for Appellant was not ineffective
      for failing to bring forward to the trial court a plea agreement
      including a minimum sentence far below the trial court’s imposed
      sentence?

Appellant’s brief at 6.

      We have previously determined:

      It is well-established that the PCRA's timeliness requirements are
      jurisdictional in nature and must be strictly construed; courts may
      not address the merits of the issues raised in a petition if it is not
      timely filed. Generally, a PCRA petition must be filed within one
      year of the date the judgment of sentence becomes final unless
      the petitioner meets his burden to plead and prove one of the
      exceptions enumerated in 42 Pa.C.S.A. § 9545(b)(1)(i)–(iii),
      which include: (1) the petitioner's inability to raise a claim as a
      result of governmental interference; (2) the discovery of
      previously unknown facts or evidence that would have supported
      a claim; or (3) a newly-recognized constitutional right. However,
      the PCRA limits the reach of the exceptions by providing that a
      petition invoking any of the exceptions must be filed within 60
      days of the date the claim first could have been presented.

Commonwealth v. Walters, 135 A.3d 589, 591–592 (Pa. Super. 2016)

(internal citations and quotations omitted).

      As explained above, this Court affirmed judgment of sentence entered

in case #834-2011 on August 2, 2013. Because Appellant did not appeal that

determination, his judgment of sentence became final 30 days later when the

time for taking an appeal with this Court expired.         See 42 Pa.C.S.A. §

9545(b)(3) (A judgment is deemed final “at the conclusion of direct review,

                                      -5-
J-S08034-18



including discretionary review in the Supreme court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.”); Pa.R.A.P. 1113(a). Accordingly, Appellant’s judgment of sentence

became final on Tuesday, September 3, 2013.           See 1 Pa.C.S.A. § 1908

(stating that, for computations of time, whenever the last day of any statutory

period shall fall on Saturday or Sunday, or a legal holiday, such day shall be

omitted from the computation).

       Therefore, Appellant’s second PCRA petition filed on September 12,

2016, was patently untimely. Moreover, Appellant does not allege that any of

the abovementioned exceptions are applicable.           Instead, he raises an

ineffective assistance of counsel claim. It is well-settled, however, that a claim

for ineffective assistance of counsel does not save an otherwise untimely

petition for review on the merits. Commonwealth v. Ward-Green, 141 a.3d

527, 535 (Pa. Super. 2016). Accordingly, the PCRA court lacked jurisdiction

to review Appellant’s claim in case #834-2011, and we affirm on that basis.4
____________________________________________


4 Even if Appellant’s claim were reviewable, it is without arguable merit.
Appellant contends that his upward departure sentence of 30 to 84 months’
incarceration at case #834-2011 was a product of counsel’s ineffective failure
to apprise the court of an alleged previous agreement between the parties
whereby Appellant was to receive a minimum term of 12 months’
incarceration, plus or minus six months. See Appellant’s brief at 17. The
claim of a breached plea agreement is at odds with the record.

At Appellant’s guilty plea colloquy of October 15, 2012, the court advised
Appellant that he faced a maximum sentence of seven years in prison. N.T.
10/15/12, at 5. Appellant answered that he understood his sentencing
exposure. N.T. at 5. Later in the colloquy, after Appellant admitted to the



                                           -6-
J-S08034-18



       With respect to the present appeal from the judgment of sentence in

docketed case #1848-2016, Appellant pleaded no contest to aggravated

indecent assault of a child on March 8, 2017, for conduct occurring in early

2012. Notes of testimony show that Appellant confirmed he had received no

promises from either his counsel or anyone else to induce his plea and

expressed satisfaction with counsel’s services. N.T. 3/8/17, at 7. Counsel

then informed the court, in Appellant’s presence, that Appellant and the

Commonwealth agreed to a minimum sentence of seven and a half years’

incarceration. N.T. at 8. In exchange for Appellant’s plea of no contest, the

Commonwealth agreed to nol-pros the remaining charges set forth in the

information. N.T. at 11.

       At Appellant’s sentencing hearing held on June 29, 2017, different

counsel from the Public Defender’s Office represented Appellant, but he


____________________________________________


facts underlying the charge of indecent assault and agreed that counsel
explained the guilty plea process to him, he confirmed that no one had
promised anything, except what was discussed in open court, to induce him
to plead. N.T., at 12. At the completion of the colloquy, the court indicated
it was satisfied that Appellant made an understanding and voluntary plea, and
the court, therefore, accepted the plea. N.T., at 12-13.

At the outset of the sentencing hearing of November 2, 2012, the court
addressed Appellant directly and informed him he possessed “an absolute
right to tell me anything you want, so at this time I’ll hear anything you or
your attorney wishes to tell me.” N.T., 11/2/12, at 8. When asked by counsel
if he had anything to say, Appellant replied “no.” N.T. at 8. Accordingly, there
is simply nothing of record to suggest that ineffective assistance of counsel
induced Appellant to plead guilty or to refrain from withdrawing his plea prior
to receiving sentence.


                                           -7-
J-S08034-18



reminded the court prior to the announcement of sentence that the parties

had agreed to a minimum sentence of seven and one-half years.             N.T.,

6/29/17, at 12. The Court accepted that agreement as having been part of

the guilty plea.     Id.   After considering the victim impact testimony of the

victim’s grandfather, the court imposed a seven and one-half-year to 15-year

sentence and ran it consecutive to any other sentence he was serving, thus

imposing the minimum sentence to which Appellant agreed.

       Nineteen days later, on July 18, 2017, Appellant filed a counseled

“Motion to Modify Sentence Nunc Pro Tunc,” in which he alleged the sentence

in question was manifestly excessive in length. Notably, Appellant did not

request leave to file a post-sentence motion nunc pro tunc, and the court did

not grant nunc pro tunc relief in its order of July 18, 2017, summarily denying

Appellant’s motion.

       On July 20, 2017, Appellant filed a pro se “Motion for Sentence

Modification” in which he declared he was acting pro se and in forma pauperis.

In his pro se motion, he complained he was wrongfully denied the benefit of

his plea agreement that he receive a seven and one-half year sentence to run

concurrently to any sentence he was then serving.5         On that same day,

Appellant filed additional motions indicating he was acting pro se in preparing

his direct appeal. On July 26, Appellant filed pro se his Notice of Appeal to

this Court.
____________________________________________


5The court subsequently modified Appellant’s seven and one-half to 15-year
sentence to run concurrently with any current sentence.

                                           -8-
J-S08034-18



      On August 31, 2017, this Court entered an order directing the trial court

to make a determination as to the status of Appellant’s counsel. In response,

on September 12, 2017, the trial court conducted a hearing and appointed

present counsel, Edwin J. Thorn, to represent Appellant.

      However, in the interim between this Court’s August 31, 2017, directive

and the trial court’s September 12, 2017, appointment of new counsel, the

trial court filed an order dated September 6, 2017, directing Appellant to file

a Pa.R.A.P. 1925(b) concise statement within 21 days of the order. The record

indicates a copy of the order was delivered only to Appellant at his prison

address.

      On September 18, 2017, after new counsel had been appointed to

Appellant, Appellant filed, pro se, his Pa.R.A.P. 1925(b) statement. The record

indicates copies were delivered only to the District Attorney’s Office and to the

trial judge; no copy was forwarded to new counsel. On October 2, 2017, the

trial court, despite knowing it had just appointed counsel to represent

Appellant on his direct appeal, inexplicably issued a responsive Rule 1925(a)

Opinion addressing the issues raised in the pro se Rule 1925(b) statement.

Both the order itself and the docket sheet provide no information as to

delivery.

      Under our jurisprudence, Appellant’s pro se Pa.R.A.P. 1925 statement

represented an impermissible attempt at hybrid representation and is, thus,

a legal nullity, as he was represented by counsel at the time of its filing. See

Pa.R.Crim.P. 120; Commonwealth v. Keys, 580 A.2d 386, 387 (Pa. Super.

                                      -9-
J-S08034-18



1990). See also Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010)

(holding where appellant was represented by counsel on appeal, his pro se

Rule 1925(b) statement was a “legal nullity”).

      The record provides no indication, however, that the trial court ever

served new counsel with, or notified him of, its existing Rule 1925(b) order.

We, therefore, refuse to declare present counsel per se ineffective for having

failed to file a counseled Pa.R.A.P. 1925(b) statement, as the trial court did

not satisfy all procedural steps necessary to invoke Rule 1925(b) waiver. See

Commonwealth v. Hooks, 921 A.2d 1199, 1202 (Pa. Super. 2007) (Rule

1925(b) waiver dependent upon four conditions, one of which requires

supplying each party’s attorney with written notice of the Rule 1925(b) order).

Additionally, we consider the court's failure to forward Appellant's pro se notice

of appeal to counsel and to direct counsel to file a counseled Rule 1925(b)

statement in its stead as representing a breakdown in the court’s operation.

See Commonwealth v. Leatherby, 116 A.3d 73, 79 (Pa. Super. 2015) (“[An

appellant] should not be precluded from appellate review based on what was,

in effect, an administrative breakdown on the part of the trial court.”).

      Because these administrative missteps permit neither the imposition of

Rule 1925(b) waiver nor a consequential finding of per se ineffective

assistance of present counsel, this case does not fall under decisional law

mandating remand for the preparation of a counseled Rule 1925(b) statement

and a corresponding Rule 1925(a) opinion by the trial court. Instead, we may

examine the record before us to determine whether counsel has advanced

                                     - 10 -
J-S08034-18



Appellant’s appeal sufficiently to serve the interests of justice and allow for

meaningful appellate review or if, in the alternative, remand for preparation

of a counseled Rule 1925(b) statement is necessary.

       A review of Appellant’s counseled brief shows counsel has developed

the issues Appellant wished to press with this Court. As such, there appears

to be no strategic disagreement between Appellant and counsel, despite

Appellant’s initial attempt at hybrid representation. Moreover, the trial court’s

Pa.R.A.P. 1925(a) opinion addresses these issues, which further enables our

meaningful review.

      Counsel has also briefed an issue Appellant failed to raise in his pro se

Pa.R.A.P. 1925(b) statement.        Specifically, the counseled brief assails

Appellant’s seven and one-half to fifteen year sentence as both manifestly

excessive and violative of the parties’ agreement, accepted by the court, that

Appellant was to receive a seven and one-half year sentence. Therefore, given

counsel’s receptiveness to Appellant’s desired slate of issues to be raised on

appeal, and considering the initiative counsel took in supplementing the

appellate brief with an additional issue, we are satisfied that counsel

undertook adequate review of the present matter in preparation of Appellant’s

brief such that there is no need for remand for preparation of a counseled Rule

1925(b) statement.

      “Initially, we note that when a defendant enters a guilty plea, he or she

waives all defects and defenses except those concerning the validity of the

plea, the jurisdiction of the trial court, and the legality of the sentence

                                     - 11 -
J-S08034-18



imposed.”     Commonwealth v. Stradley, 50 A.3d 769, 771 (Pa. Super.

2012).6 In Appellant’s first question presented, he claims to raise a substantial

question    that   his   minimum      sentence     of   seven   and   one-half   years’

incarceration was excessive and unreasonable, as it was based on a prior

record score stemming from convictions then under appeal. Appellant's Brief

at 13. Such a claim challenges the discretionary aspects of his sentence. See

Commonwealth v. Lutes, 793 A.2d 949, 964 (Pa. Super. 2002) (stating

claim that sentence is manifestly excessive challenges discretionary aspects

of sentencing).

       Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d 910,

912 (Pa.Super. 2000). Prior to reaching the merits of a discretionary aspects

of sentencing issue:

       [W]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence, see
       [Pa.R.Crim.P. 720]; (3) whether appellant's brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate under
       the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006). Objections

to the discretionary aspects of sentence are generally waived if they are not

raised at the sentencing hearing or raised in a timely motion to modify the
____________________________________________


6 A nolo contendere or no contest plea is treated the same as a guilty plea “in
terms of its effect upon a case.” Commonwealth v. Kepner, 34 A.3d 162,
166 n.6 (Pa. Super. 2011).

                                          - 12 -
J-S08034-18



sentence imposed at that hearing. Commonwealth v. Sheller, 961 A.2d

187, 189 (Pa. Super. 2008) (“To properly preserve the discretionary aspects

of sentencing for appellate review, the issue must be raised during sentencing

or in a timely post-sentence motion.” (emphasis added)); see also

Commonwealth v. Smith, 563 A.2d 905, 906 (Pa.Super. 1989) (“When [a

post-sentence] motion is not timely filed, the issues presented in the untimely

motion are deemed waived.”). “This failure cannot be cured by submitting

the challenge in a Rule 1925(b) statement.” Commonwealth v. McAfee,

849 A.2d 270, 275, (Pa. Super. 2004).

       As noted above, Appellant filed a post-sentence motion, nunc pro tunc,

incorporating a discretionary aspects challenge nineteen days after imposition

of sentence in open court. However, the trial court did not accept the belated

motion, dismissing it summarily.           Nor did Appellant challenge the court’s

exercise of sentencing discretion during the sentencing hearing. Therefore,

Appellant has failed to preserve for appellate review his discretionary of

aspects claim.7

       The second aspect to Appellant’s challenge to his sentence declares the

court denied him the benefit of his bargain associated with pleading no contest

when it imposed a maximum sentence of 15 years’ imprisonment. According
____________________________________________


7Even if Appellant had preserved this challenge to the minimum sentence with
a timely filed post-sentence motion and a proper Pa.R.A.P. 2119(f) statement,
we would deem the claim unreviewable, as Appellant received a negotiated
minimum sentence. See Commonwealth v. O’Malley, 95 A.2d 1265, 1267
(Pa. Super. 2008) (“One who pleads guilty and receives a negotiated sentence
may not then seek discretionary review of that sentence.”).

                                          - 13 -
J-S08034-18



to Appellant, the court thereby violated the parties’ plea agreement, which,

he says, called for a seven and one-half year sentence.

       This claim would be preserved despite Appellant’s untimely post-

sentence motion if the claim implicated the legality of Appellant’s sentence,

as claims pertaining to the legality of sentence, as long as this Court has

jurisdiction over the matter, are non-waivable. Commonwealth v. Jones,

932 A.2d 179, 182 (Pa. Super. 2007).               It is well-settled, however that a

defendant’s claim that he was sentenced in violation of his plea agreement

does not implicate the legality of the sentence, where the defendant fails to

identify any statutory reason or double jeopardy basis for declaring the

sentence illegal. Commonwealth v. Berry, 877 A.2d 479, 482 (Pa. Super.

2005) (en banc). As such, Appellant’s claim goes to the discretionary aspects

of his sentence, which we have already held Appellant may not challenge in

the present appeal because he failed to file a timely post-sentence motion.8

       Even if we were to engage in merits review, the record belies Appellant’s

claim that his plea agreement contemplated a prison sentence of no more than

seven and one-half years on the present offense. Specifically, the record of

Appellant’s plea colloquy shows the Commonwealth and his counsel both

____________________________________________


8 Had Appellant preserved the claim with a timely post-sentence motion and
otherwise satisfied the remaining prerequisites to gaining discretionary
aspects review, we would note that, unlike Appellant’s challenge to the
negotiated minimum sentence he received, his challenge to the imposition of
the maximum sentence would not be unreviewable because there was no
agreement as to his maximum sentence. See Commonwealth v. Brown,
982 A.2d 1017, 1019 (Pa.Super. 2009).

                                          - 14 -
J-S08034-18



informed the court, in Appellant’s presence, that the parties agreed to a

minimum sentence of seven and one-half years’ incarceration in exchange for

Appellant’s plea of no contest.     N.T. at 8.     As part of this deal, the

Commonwealth agreed to nol-pros the remaining charges set forth in the

information. N.T. at 11. Importantly, there was no negotiated deal as to the

maximum sentence Appellant would receive. Ultimately, the court imposed a

seven and one-half year to 15-year sentence and ran it concurrently to any

other sentence he was serving, thus imposing the minimum sentence to which

Appellant and the Commonwealth agreed. Accordingly, Appellant’s claim to

the contrary has no merit.

      The remainder of Appellant’s questions presented relative to docketed

case #1848-2016 assert the ineffective assistance of plea counsel. Pursuant

to Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), defendants should

not raise claims of ineffective assistance of counsel on direct appeal, but

should defer them for collateral review.     In accordance with this rule, we

dismiss Appellant’s claims regarding ineffective assistance of counsel without

prejudice to his right to raise them in PCRA petition.              See also

Commonwealth v. Holmes, 79 A.3d 562, 583 (Pa. 2013) (claims of

ineffective assistance of trial counsel in Pennsylvania generally are deferred

to PCRA review and generally are not available on direct appeal).

      Accordingly, in the appeal at 1300 WDA 2017, the order entered in

Mercer County Court of Common Pleas’ docketed case #834-2011 dismissing

Appellant’s second PCRA petition is affirmed.

                                    - 15 -
J-S08034-18



     In the appeal at 1129 WDA 2017, we vacate that portion of Appellant’s

judgment of sentence entered in Mercer County Court of Common Pleas’

docketed case #1848-2016 requiring him to comply with SORNA.                The

remainder of his judgment of sentence is affirmed. Case remanded for further

proceedings as discussed in footnote 3, supra. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2018




                                    - 16 -